1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     ben_galloway@fd.org
5
6    Attorney for Defendant
     SEAN ERIN KARJALA
7
8                                IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        Case No. 2:13-cr-00164-JAM
12                          Plaintiff,                 STIPULATION AND ORDER TO SET STATUS
                                                       CONFERENCE
13            v.
14    SEAN ERIN KARJALA,                               DATE:       February 25, 2020
                                                       TIME        9:15 a.m.
15                          Defendant.                 JUDGE:      Hon. John A. Mendez
16
17           IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Heiko Coppola, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Benjamin D.

20   Galloway, attorneys for Sean Erin Karjala, that a status conference scheduled for February 25,

21   2020 at 9:15 a.m. be continued to April 21, 2020.

22
             Mr. Karjala was recently sentenced in Trinity County to 30 years to life in state prison
23
     and has been returned to federal custody in the above-entitled case. Defense counsel continues
24
     to conduct legal and factual research related to this matter. The United States has also made
25
     available additional discovery materials for defense counsel’s review. Counsel for defendant
26
     needs additional time to review the additional discovery, consult with the defendant and
27
     otherwise prepare for trial.
28
      Stipulation and [Proposed] Order to Set Status    -1-
      Conference
1            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
2    excluded of from the date the parties stipulated through and including April 21, 2020 pursuant to
3    18 U.S.C. §3161(h)(7)(A) and (B)(iv)[reasonable time to prepare], General Order 479, Local
4    Code T4 based upon continuity of counsel and defense preparation.
5
6    DATED: February 19, 2020                          Respectfully submitted,
                                                       HEATHER E. WILLIAMS
7
                                                       Federal Defender
8
                                                       /s/ Benjamin D. Galloway
9                                                      Benjamin D. Galloway
                                                       Chief Assistant Federal Defender
10                                                     Attorney for SEAN ERIN KARJALA
11   DATED: February 19, 2020                          MCGREGOR W. SCOTT
                                                       United States Attorney
12
                                                       /s/ Heiko Coppola
13
                                                       HEIKO COPPOLA
14                                                     Assistant United States Attorney
                                                       Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Set Status     -2-
      Conference
1                                                      ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant the requested date in this case would
5    deny counsel reasonable time necessary for effective preparation, taking into account the
6    exercise of due diligence. The Court finds the ends of justice is served by granting the requested
7    date and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including April
9    21, 2020, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare], General Order 479, and (Local Code T4). It is further
12   ordered that the status conference shall be set to April 21, 2020, at 9:15 a.m.
13
14   Dated: February 21, 2020                                 /s/ John A. Mendez_____________
                                                              Hon. John A. Mendez
15
                                                              United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Set Status    -3-
      Conference
